Case 16-11410-elf        Doc 87   Filed 06/29/20 Entered 06/29/20 13:36:19           Desc Main
                                  Document      Page 1 of 5




                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


In re: SHEILA ANDERSON                      §       Case No. 16-bk-11410
                                            §
                                            §
             Debtor(s)                      §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


William C Miller, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 03/01/2016.

       2) The plan was confirmed on 12/15/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was converted on 06/23/2020.

       6) Number of months from filing or conversion to last payment: 45.

       7) Number of months case was pending: 51.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $3,929.27.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have NOT cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
Case 16-11410-elf      Doc 87     Filed 06/29/20 Entered 06/29/20 13:36:19         Desc Main
                                  Document      Page 2 of 5




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 15,650.00
      Less amount refunded to debtor(s)                         $ 11.97
NET RECEIPTS                                                                    $ 15,638.03



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 1,718.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,153.15
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                 $ 2,871.15

Attorney fees paid and disclosed by debtor(s):               $ 1,782.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim    Principal    Interest
Name                          Class         Scheduled    Asserted    Allowed         Paid        Paid
BRAD J. SADEK ESQ             Lgl            3,500.00         NA          NA     1,718.00        0.00
CAVALRY SPV I, LLC            Uns                0.00    1,424.46    1,424.46        0.00        0.00
PENNSYLVANIA DEPT. OF REVENUE Pri                0.00    1,008.00    1,008.00      459.15        0.00
PENNSYLVANIA DEPT. OF REVENUE Sec                0.00    2,818.78    2,818.78        0.00        0.00
PENNSYLVANIA DEPT. OF REVENUE Uns                0.00       62.71       62.71        0.00        0.00
ECMC                          Uns                0.00   51,295.97   51,295.97        0.00        0.00
SANTANDER CONSUMER USA        Sec                0.00   16,600.00        0.00        0.00        0.00
SANTANDER CONSUMER USA        Uns                0.00   13,763.70   13,763.70        0.00        0.00
WELLS FARGO BANK              Uns                0.00    1,828.68    1,828.68        0.00        0.00
INTERNAL REVENUE SERVICE      Pri                0.00   26,333.53   26,333.53   12,307.73        0.00
INTERNAL REVENUE SERVICE      Sec                0.00    3,800.00    3,800.00        0.00        0.00
INTERNAL REVENUE SERVICE      Uns                0.00   55,592.11   55,592.11        0.00        0.00
ECMC                          Uns                0.00   33,525.17   33,525.17        0.00        0.00
ECMC                          Uns                0.00   28,244.39   28,244.39        0.00        0.00
ECMC                          Uns                0.00   21,910.88   21,910.88        0.00        0.00
ECMC                          Uns                0.00   10,839.22   10,839.22        0.00        0.00
US DEPARTMENT OF EDUCATION Uns                   0.00   22,881.71   22,881.71        0.00        0.00
US DEPARTMENT OF EDUCATION Uns                   0.00   18,004.45   18,004.45        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-11410-elf      Doc 87     Filed 06/29/20 Entered 06/29/20 13:36:19     Desc Main
                                  Document      Page 3 of 5




Scheduled Creditors:
Creditor                                     Claim        Claim      Claim   Principal   Interest
Name                              Class   Scheduled    Asserted   Allowed        Paid       Paid
CAVALRY SPV I, LLC                Uns          0.00      753.58     753.58       0.00       0.00
NATIONSTAR MORTGAGE               Sec          0.00   88,580.49       0.00       0.00       0.00
CITY OF PHILA                     Sec          0.00      795.50     795.50       0.00       0.00
CITY OF PHILA                     Sec          0.00    3,195.89   3,195.89       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-11410-elf      Doc 87     Filed 06/29/20 Entered 06/29/20 13:36:19    Desc Main
                                  Document      Page 4 of 5




Summary of Disbursements to Creditors:

                                              Claim             Principal         Interest
                                              Allowed           Paid              Paid
Secured Payments:
      Mortgage Ongoing                             $ 0.00           $ 0.00            $ 0.00
      Mortgage Arrearage                           $ 0.00           $ 0.00            $ 0.00
      Debt Secured by Vehicle                      $ 0.00           $ 0.00            $ 0.00
      All Other Secured                      $ 10,610.17            $ 0.00            $ 0.00
TOTAL SECURED:                               $ 10,610.17            $ 0.00            $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                 $ 0.00            $ 0.00           $ 0.00
        Domestic Support Ongoing                   $ 0.00            $ 0.00           $ 0.00
        All Other Priority                   $ 27,341.53       $ 12,766.88            $ 0.00
TOTAL PRIORITY:                              $ 27,341.53       $ 12,766.88            $ 0.00

GENERAL UNSECURED PAYMENTS:                 $ 260,127.03            $ 0.00            $ 0.00



Disbursements:

       Expenses of Administration             $ 2,871.15
       Disbursements to Creditors            $ 12,766.88

TOTAL DISBURSEMENTS:                                           $ 15,638.03




UST Form 101-13-FR-S (9/1/2009)
Case 16-11410-elf        Doc 87      Filed 06/29/20 Entered 06/29/20 13:36:19               Desc Main
                                     Document      Page 5 of 5




       12) The Trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests that the Trustee be discharged and granted such other relief as may be just and proper.




Date: 06/29/2020                        By: William C. Miller
                                             Chapter 13 Standing Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
